Citation Nr: 1628677	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-24 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral lower extremity neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

2.  The Veteran has been diagnosed with bilateral lower extremity peripheral neuropathy. 


CONCLUSION OF LAW

The criteria for service connection for bilateral lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with bilateral lower extremity peripheral neuropathy.  Peripheral neuropathy is a "chronic disease" listed as an organic disease of the nervous system under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a presumptive basis for certain diseases, including early-onset peripheral neuropathy, associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he developed bilateral lower extremity peripheral neuropathy as result of his military service, including his exposure to herbicides in the Republic of Vietnam.  During the May 2016 hearing, the Veteran testified that he has experienced such symptoms as pain and numbness in his lower extremities-particularly, his feet-which began in service.  The Veteran's DD-214 reports that the Veteran had active service in the Republic of Vietnam at some time between from May 1970 to May 1972.  Therefore, exposure to herbicides is shown.

The competent and credible evidence of record shows that the Veteran carries a diagnosis of some form of bilateral lower extremity peripheral neuropathy.  Private medical evidence of record show various working diagnoses implicating peripheral neuropathy, including lower extremity neuropathy with intermittent paresthesias and constant numbness (at times noted with sensory ataxia and imbalance), severe bilateral lower extremity sensory and motor neuropathy, lower extremity severe motor and sensory neuropathy with mixed features (demyelination and axon loss), and chronic inflammatory demyelinating polyneuritis.  See July 11, 2012 private treatment record, Dr. Pitts; August 15, 2012, October 3, 2012, and April 11, 2013 Southeast Texas Neurology treatment records; August 29, 2012 Medical Neurology nerve study report; and February 21, 2013 Gulf Coast Cardiology Group treatment record.  During a March 2016 VA examination to assess the Veteran's diabetes mellitus, the examiner diagnosed the Veteran with diabetic peripheral neuropathy bilateral lower extremity.  

The Board acknowledges that the record includes mixed evidence as to the cause of the Veteran's peripheral neuropathy.  In August and September 1990, the Veteran sought treatment for complaints of lower extremity weakness, low back pain, and numbness in both legs.  An August 6, 2010 private neurological report sought due to the Veteran's low back pain and lower extremity and foot pain reflected an impression of reflected an impression of "moderate, distal and symmetric, sensorimotor, mixed demyelinating and axonal, peripheral neuropathy."  Among various other findings, the report also noted that lumbosacral plexopathy could not be ruled out and that, although there was no clear evidence of radicular process, the advanced peripheral neuropathy clouds the diagnostic picture.  In a July 2012 statement, one of the Veteran's private treating physicians opined that various ailments, including chronic inflammatory demyelinating polyneuritis, were caused by his exposure to Agent Orange during his service in Vietnam; however, no rationale was provided with this opinion.  In July 2015, the Veteran underwent VA examination specifically to determine the etiology of his peripheral neuropathy, but the examiner concluded only that the Veteran's bilateral lower extremity peripheral neuropathy did not manifest in service or within one year of his last exposure or prior to May 8, 1976.  However, as noted above, the March 2016 VA examiner determined that the Veteran's bilateral lower extremity peripheral neuropathy is related to his diabetes mellitus, a condition which the Board notes has since been service-connected.  Nevertheless, because this medical evidence provides tenuous support at best that peripheral neuropathy is due to some cause other than service, the Board assigns it minimal persuasive value and further finds that such evidence is insufficient to rebut the presumption that the Veteran's claimed condition was incurred in service.  See 38 C.F.R. § 3.307(d).

Because the Veteran carried a diagnosis of bilateral lower extremity peripheral neuropathy, a chronic disease subject to presumptive service connection, and because he is also presumed to have been exposed to herbicides in service, the Board finds that service connection is warranted on either presumptive basis.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.  Although there appears to be some conflict in the evidence as to the most precise medical characterization of the Veteran's peripheral neuropathy and as to the etiology of this condition, the Board finds that service connection is warranted with resolution of reasonable doubt in the Veteran's favor.


ORDER

Service connection for bilateral lower extremity peripheral neuropathy is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


